DETAILED ACTION
	This office action is in response to applicant’s remarks on September 14, 2022 in 17/246,940. 
	Claims 1-10 are presented for examination.   Claims 1-3 and 10 are amended. 
	IDS submitted on May 3, 2021 was acknowledged. 
	35 USC 101 is withdrawn based on amendments. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on September 14, 2022 have been fully considered but they are not persuasive.   Refer below for 35 USC 112 rejections. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recited “a surplus core is a core to which the application arithmetic is not assigned” and the specification describe a surplus core as a core to which no application arithmetic is assigned (for example, a core that is in an idle state)(para. 30).   Claim 1 further recited “and is arithmetic assigned to a surplus core in a first arithmetic group” (lines 26) and “and is arithmetic assigned to a surplus core in a second arithmetic group” (lines 29). 
It is indefinite as to which arithmetic is assigned to a surplus core in a first arithmetic group and which arithmetic is assigned to a surplus core in a second arithmetic group from the group of: application arithmetic, redundant arithmetic or diagnostic arithmetic.    For the purpose of examination, examiner assume the redundant arithmetic is assigned to the surplus core in the first arithmetic group and the diagnostic arithmetic is assigned to the surplus core of the second arithmetic group.  Correction is advised. 

Claim 1 also recited “each of the plurality of arithmetic groups includes a plurality of cores .. assign the same arithmetic command to the plurality of cores” and also recited “arithmetic assign to a surplus core in a first arithmetic group” and “arithmetic assign to a surplus core in a second arithmetic group.”
It is indefinite as to how a surplus core can belong to the first arithmetic group or the second arithmetic group because in order to be part of the first or second arithmetic group the surplus cores must be assign the same arithmetic command therefore making it no longer a surplus core but a core of the first or second arithmetic group and assign the same arithmetic command as the plurality of cores in the first or second arithmetic group.    
Claim 1 also recited “a second parallel arithmetic program defining redundant arithmetic, diagnostic arithmetic as well as application arithmetic” and “the first parallel arithmetic program defines application arithmetic.”  The claims further defined “the redundant arithmetic … is arithmetic assigned to a surplus core in a first arithmetic group” and “the diagnostic arithmetic … is arithmetic assigned to a surplus core in a second arithmetic group” where a group is defined to “each of the plurality of arithmetic groups includes a plurality of cores ... assign the same arithmetic command to the plurality of cores”
It is indefinite as what arithmetic is assigned to each of the first or second arithmetic group and respective surplus cores since the first parallel arithmetic program only defines application arithmetic while the second parallel arithmetic program defines all three: application arithmetic, redundant arithmetic and diagnostic arithmetic. 

Claim 1 also recited “each of the two or more first arithmetic groups” and only mention the surplus core in the second arithmetic group without mentioning the second arithmetic group.   
It is indefinite as to whether one of the first arithmetic group is the second arithmetic group or whether the second arithmetic group only consist of the surplus core executing diagnostic arithmetic.   However, the claim mentioned an arithmetic group includes a plurality of cores and not just one surplus core executing diagnostic arithmetic.   Clarification is advised. 

Claim 1 also amend to recited “a communication interface … communicates and controls operation of the parallel arithmetic device and the plurality of arithmetic groups” and further recited “a parallel arithmetic device, which is a device including a plurality of arithmetic groups.”
It is indefinite as to whether the plurality of arithmetic groups are part of the parallel arithmetic device or is separated from the parallel arithmetic device.   The communication interface language separates the parallel arithmetic device and the plurality of arithmetic groups while the parallel arithmetic device is describe to include the plurality of arithmetic groups. 

Similar reasoning applies to claims 2-10.   Correction is advised. 
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Ranganathan et al. (US 2021/0149763) parallel processing group and GPU
Yallouz et al. (US 10,725,788) executing operation twice using redundant hardware and compare the results.   
Anderson (US 9,760,439) subdividing and assigning individual cores/dies to inherently parallelizable tasks, comparator for comparing the regenerated ECC data. 
Geigel (US 2019/0138314) parallel processing with comparison of execution array map
Joshi et al. (US 2019/0146861) comparing first and second service parameter from two source systems
Volos et al. (US 2020/0110676) worker processes run in parallel
******************************
Thomas et al. (US 2020/0133725) dynamic core count
Atyam et al. (US 10,069,688) dynamic assigning for grouping of servers
Lowell (US 2017/0364332) redundant threads
Larson et al. (US 2016/0041601) high availability system with redundant component
Jeong et al. (US 2013/0081045) partition scheduling for many core system
Bradbury et al. (US 2015/0277920) standby CPU core count

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        Loan.truong@uspto.gov